PHILLIPS, Judge.
The facts in this case are not in substantial dispute. The only question raised by plaintiff on appeal is whether the Industrial Commission erred in finding that plaintiffs alleged damages were not proximately caused by the negligence of AOC or its employee, Mrs. Lewallen, and concluding that he was not entitled to a recovery. We find no merit in plaintiffs contention and affirm the decision of the Full Commission.
In order for a person to recover under the State Tort Claims Act, it must be shown that a negligent act of a state employee, acting in the course of his or her employment, proximately caused the injuries or damages asserted. Branch Banking & Trust Co. v. Wilson County Board of Education, 251 N.C. 603, 111 S.E. 2d 844 (1960); G.S. 143-291. While it is not required that the state employee’s negligence be the sole proximate cause of the injury complained of, it must be a proximate cause. McGaha v. Smokey Mountain Stages, Inc., 263 N.C. 769, 140 S.E. 2d 355 (1965); Branch Banking & Trust Co. v. Wilson County Board of Education, supra. In reviewing the decision of the Industrial Commission, our consideration is limited to two questions: (1) whether the Commission’s findings of fact are supported by competent evidence; and (2) whether the Commission’s conclusions are supported by the findings of fact. Mason v. N. C. State Highway Commission, 273 N.C. 36, 159 S.E. 2d 574 (1968); Tanner v. State Department of Correction, 19 N.C. App. 689, 200 S.E. 2d 350 (1973).
In the instant case, the Commission found that plaintiffs license, at the time of his arrest on 22 August 1975, had been revoked for violation of his June, 1974 probation. The terms of that *767probation, quoted in full above, included a requirement that plaintiff not be charged with any offense in which there was evidence of the consumption of alcoholic beverage. Documentary evidence in the record, as well as testimony from witnesses, shows that plaintiff was arrested on 3 September 1974 and charged with DUI. This alone was sufficient, under the terms of the probation, to justify the revocation of plaintiff’s license for the remainder of the probation period. Notice of the revocation was mailed to plaintiff on 7 November 1974 and the revocation was in effect at the time of his Cumberland County arrest on 22 August 1975. That the revocation notice was sent to an address where plaintiff was not then residing is of no consequence; he signed the probation agreement and must be presumed to have been aware of its terms, and the revocation was not dependent upon plaintiff’s receipt of the notice.
Anything that occurred regarding plaintiff’s driver’s license or his record at DMV after he was charged with DUI on 3 September 1974, even the fact that he was ultimately not convicted of that offense, is irrelevant here. The revocation was for a violation of probation and was effective as of 17 November 1974. Thus, the fact that plaintiff’s record, as of 22 August 1975, indicated that his license was revoked on 17 November 1974 was not the result of Mrs. Lewallen’s negligent mistake, which occurred on 18 July 1975. Any alleged damages flowing from the confiscation of plaintiff’s license by Patrolman Robertson were not proximately caused by Mrs. Lewallen’s error and the Industrial Commission so found.
Notwithstanding the subsequent rescission of the revocation, the restoration of plaintiff’s license and the fact that three of the four charges lodged against him on 22 August 1975 were dropped, the evidence supports the Commission’s findings. Since that is the case, the findings are conclusive. Bailey v. N. C. Department of Mental Health, 272 N.C. 680, 159 S.E. 2d 28 (1968). And since proximate cause is an essential element of a negligence claim and the Industrial Commission could not find that plaintiff’s alleged damages were proximately caused by Mrs. Lewallen’s negligence, the conclusion that plaintiff is entitled to no recovery was proper. Therefore, the decision and order of the Industrial Commission dismissing plaintiff’s claim must be affirmed.
*768Affirmed.
Judges Webb and Johnson concur.